DETAILED ACTION

1.	Claims 1-4 and 6-20 are pending in the application.

2.	Claim 5 was cancelled in the response filed 03/22/2022.


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
4.	Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. Applicant points to the amended claims as to overcoming the 35 U.S.C. 101 rejection, however; as in the rejection below, the claimed amendments do not overcome the rejection.



Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

7.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes. They are highlighted below (underlined, italicized):

1. An apparatus comprising: 
a systolic array to perform machine learning matrix multiplication operations according to a first precision format;
a first set of one or more processors to execute data conversion instructions to generate data format information including a data format and a first precision data format that input data is to be received and a second precision data format for output; and 
a second set of one or more processors to receive a machine learning matrix in as the input data and convert the input data having the first precision data format to the output data having the second precision data format supported by the systolic array based on the data format information.

8.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “a systolic array” “a first set of one or more processors;” and “a second set of one or more processors” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using generic computer components. The claims do not recite any specific structure to these components. Accordingly, these additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further the claim recites that input data is to be received and a second precision data format for output; and to receive a machine learning matrix in as the input data. However, these are recited as a general means of receiving and outputting data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data output operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.
9.	Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore, receiving and outputting data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to outputting/storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

10.	Claims 8 and 15 are rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 8 recites “conversion circuitry” and claim 15 only recites an additional “mathematical computation circuitry”. This are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Claim 8 is the method of claim 1. Thus, the claims are directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 

11.	Dependent claims 2-4, 6-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claims 1, 8, and 15, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.  

Allowable Subject Matter


12.	Claims 1-4 and 6-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182